t c memo united_states tax_court simon j trueblood petitioner v commissioner of internal revenue respondent docket no date andrew w levenfeld for petitioner mayer y silber for respondent memorandum opinion goldberg special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 this case is before the court on petitioner's motion to vacate the granting on date of respondent's motion to dismiss for lack all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure of jurisdiction and to strike the taxable years and some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference petitioner resided in merrillville indiana at the time his petition was filed on date respondent mailed petitioner a 30-day_letter informing petitioner of proposed adjustments to petitioner's federal income taxes for and the letter advised petitioner that he had days within which to notify respondent's appropriate appeals_office if he disagreed with the proposed adjustments in a notice_of_deficiency dated date respondent determined deficiencies in petitioner's and his former wife's income taxes for and in a separate notice_of_deficiency dated date respondent determined a deficiency in petitioner's income_tax for the tax_year on date respondent mailed the notices of deficiency by certified mail to petitioner pincite east 60th place merrillville indiana this address was petitioner's last_known_address on date petitioner signed domestic return receipts postal service forms acknowledging receipt of the notices of deficiency the record does not contain copies of the notices of deficiency with respect to the tax years and by letter dated date petitioner's counsel notified the internal_revenue_service irs that petitioner did not agree with the adjustments proposed in the 30-day_letter and that he wished to appeal the findings with the appeals_office this letter was delivered by messenger service and was received on date on date petitioner's counsel sent a second item an envelope allegedly containing an executed power_of_attorney with respect to petitioner's counsel to the irs this second envelope was not received until date on date respondent's agent linda yoder sent petitioner a letter stating that his request for an appeal was denied because there is not enough time left on the statute and the statutory notice has been issued the letter also notified petitioner that the irs had no power_of_attorney on file with respect to petitioner's counsel and that petitioner had until date to file a petition with the tax_court this letter was addressed to petitioner at his last_known_address on date respondent received a form_2848 power_of_attorney and declaration of representative executed by petitioner on date by notice_of_deficiency dated date respondent determined a deficiency in petitioner's and his former wife's income_tax in the amount of dollar_figure and an addition_to_tax in the amount of dollar_figure pursuant to sec_6651 for the tax_year on date petitioner filed a petition for redetermination of the deficiency determined by respondent in the notice_of_deficiency dated date petitioner further requested that the court assume jurisdiction of the taxable years and and determine that there are no deficiencies or additions and or penalties owing for those years the 30-day_letter was attached to the petition on date respondent filed a motion to dismiss for lack of jurisdiction and to strike the taxable years and respondent moved to dismiss as to the taxable years and upon the ground that the petition was not filed within the time prescribed in sec_6213 and sec_7502 and as to the taxable_year upon the ground that no notice_of_deficiency had been issued as to that year the court notified petitioner that an objection to respondent's motion had to be filed on or before date petitioner did not file a timely objection on date the court granted respondent's motion to dismiss as to the taxable years and and all references to these years were stricken from the petition on date petitioner filed a motion to vacate the dismissal in the motion petitioner requested an additional days until date in which to file a memorandum in support of the motion petitioner's memorandum was received and filed by the court on date as supplement to motion to vacate order respondent filed a notice of objection to petitioner's motion a hearing was held on petitioner's motion on date in chicago illinois rule c provides the procedure for setting aside a dismissal 92_tc_949 revd on other grounds 907_f2d_517 5th cir under rule c the court may set_aside a dismissal for reasons deemed sufficient by the court and upon motion expeditiously made the granting of a motion under rule c is within the discretion of the court ward v commissioner supra 70_tc_623 petitioner's motion was expeditiously made as it was filed days after respondent's motion was granted petitioner's stated reason for not filing a timely objection to respondent's motion was due to other litigation commitments the complexity of the matter under appeal and the prior personal commitments of counsel for petitioner counsel was not able to file the notice of objection on time we do not believe this to be a sufficient reason to set_aside the granting of respondent’s motion to dismiss we fail to understand why petitioner was unable to request additional time to file an objection prior to the granting of the dismissal the court afforded petitioner an opportunity to be heard in an attempt to determine if there was some merit to petitioner's procedural and substantive argument petitioner gave no further reason for failing to file a timely objection to respondent's date motion thus we could deny petitioner's motion on these grounds alone without considering his substantive argument however we also recognize that this court has generally favored allowing a party to have his day in court on the merits of the issue rather than having the case dismissed on a procedural matter ward v commissioner supra pincite petitioner does not contend that his petition was filed within the time period prescribed by sec_6213 petitioner contends that the notices of deficiency are invalid because respondent failed to comply with respondent’s own procedural rules by issuing the notices of deficiency during the time that petitioner was permitted to request an appeal of the underlying proposed adjustments set forth in the 30-day_letter petitioner however has not moved to dismiss based on the allegedly invalid notices of deficiency generally this court will not look behind a notice_of_deficiency to examine the evidence used or the propriety of the commissioner's motives or of the administrative policies or procedures involved in making determinations 88_tc_794 73_tc_394 69_tc_521 62_tc_324 thus we will not look into the failure to issue a 30-day_letter to taxpayers or failure to afford them an administrative appeals_conference boyer v commissioner supra greenberg's express inc v commissioner supra estate of barrett v commissioner tcmemo_1994_535 affd without published opinion 87_f3d_1318 9th cir the rationale for this rule is that a trial before the tax_court is a proceeding de novo greenberg's express inc v commissioner supra further procedural rules are directory not mandatory in legal effect and compliance with them is not essential to the validity of the notice_of_deficiency 304_f2d_560 4th cir 64_tc_510 affd 578_f2d_827 9th cir see also 354_f2d_629 7th cir thus the notices of deficiency for through are not rendered invalid by respondent's failure to afford petitioner an administrative appeal or by respondent's issuance of the notices of deficiency during the 30-day period petitioner also contends that the notices of deficiency should have been mailed to petitioner's counsel because petitioner filed a form_2848 power_of_attorney in honts v commissioner tcmemo_1995_532 this court held that the language contained in form_2848 is sufficient to render the address of the taxpayer's representative as the last_known_address of the taxpayer however if mailing results in actual notice without prejudicial delay the notice_of_deficiency meets the conditions of sec_6212 no matter what address was used 89_tc_1063 affd 886_f2d_1237 9th cir 81_tc_65 it is undisputed that the notices of deficiency were mailed to petitioner's last_known_address assuming arguendo that the power_of_attorney was the item hand delivered to respondent respondent would have received petitioner's power_of_attorney on date at the earliest the day after the notices of deficiency were mailed honts v commissioner supra is clearly we are without jurisdiction for because it i sec_3 undisputed that no notice_of_deficiency was issued for that year see sec_6212 and sec_6213 in honts v commissioner tcmemo_1995_532 the court found that the taxpayer's last_known_address was that contained on the form_2848 received by the commissioner over year prior to the mailing of the notice_of_deficiency distinguishable from the facts here and therefore the holding does not apply moreover petitioner actually received the notices of deficiency on date we find that the conditions of sec_6212 were satisfied petitioner's motion to vacate the granting of respondent's motion to dismiss for lack of jurisdiction and to strike as to the taxable years and is denied to reflect the foregoing an appropriate order will be issued
